 


109 HR 2499 IH: To provide that members of the National Guard who served in the counties declared Federal disaster areas in response to the September 11, 2001, terrorist attacks on the United States, and who served under State duty so that they could immediately assist in the response to the terrorist attacks should have that service counted as Federal active duty for purposes of military retirement credit under chapter 1223 of title 10, United States Code.
U.S. House of Representatives
2005-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2499 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2005 
Mrs. Maloney (for herself, Mr. King of New York, Mr. Israel, Mr. Fossella, Mrs. Lowey, Mr. Towns, Mr. Ackerman, Mr. Owens, Mr. Hinchey, Mr. Serrano, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide that members of the National Guard who served in the counties declared Federal disaster areas in response to the September 11, 2001, terrorist attacks on the United States, and who served under State duty so that they could immediately assist in the response to the terrorist attacks should have that service counted as Federal active duty for purposes of military retirement credit under chapter 1223 of title 10, United States Code. 
 
 
1.Military retirement credit for certain service by National Guard members performed while in a State duty status immediately after the terrorist attacks of September 11, 2001 
(a)Retirement creditService of a member of the Ready Reserve of the Army National Guard or Air National Guard described in subsection (b) shall be deemed to be service creditable under section 12732(a)(2)(A)(i) of title 10, United States Code. 
(b)Covered serviceService referred to in subsection (a) is full-time State active duty service that a member of the National Guard performed on or after September 11, 2001, and before October 1, 2002, in any of the counties specified in subsection (c) to support a Federal declaration of emergency following the terrorist attacks on the United States of September 11, 2001. 
(c)Covered countiesThe counties referred to in subsection (b) are the following: 
(1)In the State of New York: Bronx, Kings, New York (boroughs of Brooklyn and Manhattan), Queens, Richmond, Delaware, Dutchess, Nassau, Orange, Putnam, Rockland, Suffolk, Sullivan, Ulster, and Westchester 
(2)In the State of Virginia: Arlington. 
(d)ApplicabilitySubsection (a) shall take effect as of September 11, 2001. 
 
